DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on June 24, 2022 and August 10, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner

Amendment(s) and Claim Status
In the response filed June 24, 2022, no claims were amended and the applicant presented a rebuttal to the prior office action dated March 31, 2022.  Claims 1-20 stand canceled and claims 21-40 have been presented for further consideration.  

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The prior rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Campbell on July 28, 2022.

Claims 30 and 36 of the application have been amended as follows: 

30.	(Currently Amended) A method of operating a building energy system, comprising:
generating a constraint that defines a total electric load to be served by the building energy system at each time step of an optimization period as a summation of multiple source-specific energy components comprising:
a grid energy component indicating an amount of grid energy to purchase from an energy grid; and
a green energy component indicating an amount of green energy provided by green energy generation;
performing an optimization of an objective function subject to the constraint to determine values of the source-specific energy components for [[an]]the optimization period; and
operating equipment of the building energy system using the values of the source-specific energy components.

36.	(Currently Amended) A method of operating a building energy system, comprising:
generating a visualization of a total electric load to be served by the building energy system, the visualization comprising multiple source-specific energy components comprising:
a grid energy component indicating an amount of grid energy to purchase from an energy grid; and
a green energy component indicating an amount of green energy provided by green energy generation;
an energy storage component indicating an amount of energy stored by or discharged from energy storage equipment;
performing a predictive control process subject to a constraint that defines a total a total electric load to be served by the building energy system at each time step of a future time period as a summation of the source-specific energy components to determine target values of the source-specific energy components for [[a]] the future time period;
causing the visualization to show the target values of the source-specific energy components for the future time period; and
operating equipment of the building energy system using the values of the source-specific energy components.

Allowable Subject Matter
Claims 21-40 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for managing a building management system consistent with the amended claims 21, 30, and 36, wherein a constraint that governs the electric load of a building at given intervals of an optimization period, is generated by a predictive controller, respective of the result of multiple source components. 
Dependent claims 22-29, 31-35 and 37-40, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive over the prior art for at least the above noted reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The combination of DREES, US Patent No. 10,389,136, and MARHOEFER, US Patent Application No. 2012/0130556, focuses on incorporating green power along with  predictive modeling in minimizing the use of grid power and optimizing overall power use at a facility.  The balance of references cited in the attached PTO Form-892 focus on different techniques used in employing alternative energy resources to power, control and manage energy for optimized HVAC and building systems, with minimal input from traditional grid sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119